FILED
                              NOT FOR PUBLICATION                           OCT 25 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



ARMANDO ALVAREZ-CORONA, et al.                    Nos. 08-72268
                                                       09-70495
               Petitioners,
                                                  Agency Nos. A075-731-667
  v.                                                          A075-731-668
                                                              A075-731-669
ERIC H. HOLDER, Jr., Attorney General,                        A075-731-670

               Respondent.
                                                  MEMORANDUM *



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                              Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       In these consolidated petitions, Armando Alvarez-Corona and his family,

natives and citizens of Mexico, seek review of the Board of Immigration Appeals’

(“BIA”) orders denying their motion to reopen removal proceedings and denying



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
their motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We

review for abuse of discretion the denial of motions to reopen and reconsider, and

review de novo claims of due process violations, including ineffective assistance of

counsel claims. Mohammed v. Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005).

We deny the petitions for review.

      The BIA did not abuse its discretion in denying petitioners’ motion to

reopen where they failed to establish that ineffective assistance of counsel may

have affected the outcome of their case. See Rojas-Garcia v. Ashcroft, 339 F.3d

814, 826 (9th Cir. 2003) (to prevail on an ineffective assistance of counsel claim a

petitioner must demonstrate prejudice).

      The BIA did not abuse its discretion in denying petitioners’ motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision denying their motion to reopen. See 8 C.F.R. § 1003.2(b)(1);

Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

      PETITIONS FOR REVIEW DENIED.




                                          2                                    08-72268